Citation Nr: 1412948	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-38 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes, including as due to in-service exposure to herbicides and asbestos.  

2.  Entitlement to service connection for a respiratory disability, to include allergic rhinitis, including as due to in-service exposure to herbicides and asbestos.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  Exposure to herbicides in service has not been shown.  

2.  Diabetes did not have its onset in service or within one year thereafter and has not been etiologically linked to the Veteran's service or any incident therein.  

3.  A respiratory disability, to include allergic rhinitis, did not have its onset in service and has not been etiologically linked to the Veteran's service or any incident therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a respiratory disorder, to include allergic rhinitis, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

August 2007 and October 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently adjudicated in the February 2009 rating decision.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 369 (2009); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service personnel and treatment records, as well as private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Written statements from the Veteran are also of record.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  

Although the Veteran was afforded a VA examination for a claim for VA pension that shows a diagnosis of diabetes, he was not afforded VA examinations to evaluate his claimed disabilities for the claims for service connection for diabetes and a respiratory disability, to include allergic rhinitis.  While there is evidence of currently diagnosed diabetes and allergic rhinitis, the evidence does not indicate that the claimed disabilities are associated with any event, injury, or disease in service.  VA medical examinations or medical opinions are not necessary to decide the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. At 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specifically listed chronic diseases, including diabetes, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a), service connection may also be established under 38 C.F.R. § 3.303(b) by: (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease; or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to certain herbicides (e.g. Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).  

In order for the presumption of exposure to be extended to a Blue Water Navy veteran, there must be evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  Haas, 525 F. 3d 1168.  

If a Veteran is presumably exposed to herbicides under 38 C.F.R. § 3.307, there is a presumption of service connection for specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Diabetes is one of the specified diseases.  

The Veteran may, nonetheless, establish service connection if the evidence shows that his current disability was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

With asbestos-related claims, VA must determine whether military records demonstrate asbestos exposure during service, and, if so, determine whether there is a relationship between that exposure and the claimed disease.  M21-1MR, Pt. IV, Subpt. ii, Ch. 2, Sec. C, Para. 9(h) (M21-1MR, IV.ii.2.C.9.h).  

Diseases associated with asbestos exposure include pulmonary fibrosis (asbestosis), tumors, pleural effusions, pleural plaques, mesotheliomas of pleura and peritoneum and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system, except the prostate.  M21-MR part IV, subpart ii, Ch. 2, Sec. C, Para. 9(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends he is entitled to service connection for diabetes and allergic rhinitis, claimed previously as a respiratory disability, which he claims resulted from his exposure to herbicides and/or asbestos while stationed aboard the USS Hancock from October 1967 until June 1971.  

He claims he was exposed to asbestos when he was first assigned to the ship.  At that time it was in dry-dock being refurbished.  His duties included removal of asbestos from all pipes and the removal of paint from surfaces without the use of a mask.  He claims these working conditions made his nasal passages raw and caused his eyes to water.  

The Veteran contends that he was exposed to herbicides while the USS Hancock was stationed in waters off the shores of Vietnam.  He states that the herbicides were mixed on the ship to be deployed by the onboard aircraft.  His representative further contends that the Veteran was exposed to herbicides from residuals on the aircraft onboard and from that carried from the mainland by wind and water.  

The Veteran's DD-214 and personnel records show he served on the USS HANCOCK (CVA-19) during the Vietnam era, from October 1967 to his discharge in June 1971.  These records further show that his military occupational specialty was either as a seaman or ship's hand.  

The Board finds the Veteran's statement that he removed asbestos from pipes on his ship to be credible.  Therefore, his exposure to asbestos in service is conceded.  

In September 2007, VA requested the Joint Services Records Research Center (JSRRC) to verify whether the Veteran was exposed to herbicides.  

JSRRC, in an October 2007 claims report, noted that the command history for the USS HANCOCK revealed that it was deployed to the western Pacific and conducted Special Operations from the Yankee Station in the Gulf of Tonkin during the Veteran's service onboard.  The ports of call during the Veteran's service did not include any in Vietnam.  The report further noted that the available records do not normally annotate individuals arriving or going ashore on a routine basis.  

A May 2009 JSRRC memorandum on findings regarding Navy and Coast Guard Ships during the Vietnam Era indicates that, to date, the JSRRC had found no evidence which indicates that the Navy transported tactical herbicides from the United States to Vietnam or that there was exposure based on contact with aircraft that flew over Vietnam.  

Diabetes

Service treatment records reflect no complaints, findings, treatment or diagnosis of diabetes.  The Veteran does not claim that his diabetes had its onset in service.  

Although diabetes is a listed presumptive chronic disease, post-service private treatment records show the Veteran was first diagnosed with diabetes in 1999, 28 years after his discharge from service.  Diabetes may not be presumed to have been incurred during service based on chronicity.  

The Veteran does not allege that he ever went ashore in Vietnam and does not assert that the USS HANCOCK either docked to the shore or a pier or navigated inland waterways in the Republic of Vietnam.  Instead, he alleges that herbicides were mixed aboard ship, and his representative asserts that he was exposed by contaminated aircraft, the wind and runoff water from the mainland.

The JSRRC found no evidence that the USS HANCOCK operated in the inland waterways of Vietnam or docked at a shore or pier in Vietnam.  Further, the May 2009 JSRRC memorandum specifically found that was no evidence that tactical herbicide agents were used or transported by Navy ships, nor was there evidence of herbicide exposure based on contact with aircraft that flew over Vietnam.  

The Veteran has not provided persuasive evidence that he was exposed to herbicides during service.  The Board finds the May 2009 JSRRC memorandum more probative than the Veteran's recollections, almost 40 years later, of herbicides being mixed onboard the USS HANCOCK.  

The Board finds that the Veteran was not exposed to herbicides while serving aboard the USS HANCOCK.  Presumptive service connection for diabetes due to exposure to herbicides under 38 U.S.C.A. § 1116 is not established.  

The claim file contains no competent medical evidence etiologically linking the Veteran's diabetes to his service or any incident therein.  Although the Board concedes that he was exposed to asbestos in service, diabetes is not a disease associated with asbestos exposure and there is no competent evidence linking his diabetes to such in the claim file.  

To the extent the Veteran asserts a causal relationship between diabetes and his service, to include exposure to either herbicides or asbestos, an etiological opinion is not a question that can be competently answered by him as a lay person; such falls far outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against the claim for service connection for diabetes; there is no doubt to be resolved; and service connection for diabetes is not warranted. 

Respiratory Disability, to Include Allergic Rhinitis

Service treatment records reflect no complaints, findings, treatment or diagnosis of any respiratory disability or allergic rhinitis.  Nor is there evidence that the Veteran sought treatment for symptoms associated with removal of asbestos or paint aboard the USS HANCOCK.  A chest X-ray study dated in March 1971 was within normal limits.  The Veteran does not claim that a respiratory disability, including diagnosed allergic rhinitis, had its onset in service.  

Post-service treatment records show the Veteran reported allergies as early as August 2002 and was diagnosed with allergic rhinitis as early as February 2004.  

A March 2008 VA chest X-ray study, while noting an opacity in the left lung base thought to be a pericardial fat pad, showed no acute cardiopulmonary abnormality.  

The Veteran is not presumed to have been exposed to herbicides while serving aboard the USS HANCOCK.  Nor has he provided credible evidence of such.  

None of the medical evidence of record etiologically links the Veteran's current respiratory disability, diagnosed as allergic rhinitis, to his service, or to his in-service exposure to asbestos.  Nor is the Veteran competent to provide the necessary etiological link to either his service or his in-service exposure to asbestos. 

There is no evidence of record indicating any respiratory disability until February 2004, almost 33 years after the Veteran's discharge from service, and there is no evidence linking any such disability to his service or to his in-service exposure to asbestos.  

The preponderance of the evidence is against the claim for service connection for a respiratory disability, to include allergic rhinitis; there is no doubt to be resolved; and service connection for a respiratory disability is not warranted. 


ORDER

Service connection for diabetes is denied.  

Service connection for a respiratory disability, to include allergic rhinitis, is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


